PCIJ_A_19_ChorzowFactory-Indemnities_DEU_POL_1928-12-15_ORD_01_DI_00_EN.txt. 14

Annex.

ORDER
MADE ON DECEMBER :5th, 1928.

CASE CONCERNING THE FACTORY AT CHORZOW
(INDEMNITIES).

The President of the Permanent Court of International
Justice, ‘ .

Having regard to Articles 48 and 50 of the Statute of the
Court ;

Having regard to Judgment No. 13 given on September
13th, 1928, by the Court in the case relating to the factory
at Chorzéw (indemnities) ;

Having regard to an Order of Court issued on September 13th,
1928, ordering that an expert enquiry should be held;

Having regard to an Order by the President of the Court
dated October 16th, 1928, nominating Messrs. Collett, Herzog
and Hoey as experts for the enquiry in question ;

Having regard to an Order by the President of the Court
dated November r4th, 1928, fixing the time within which the
Committee of Experts set up under the Order of Court of
September 13th, 1928, should file its report ;

Whereas by a letter of December 6th, 1928, the Agent for
the German Government in the case in question informed the
Registrar of the Court, with reference to Article 61 of the
Rules, that ‘the Parties to the Chorzdw factory case have
concluded.an agreement regarding the settlement of this dispute” ;

And whereas a communication in the same terms was made
to the Registrar by letter dated December 13th, 1928, from
the Agent for the Polish Government in the said case;

And whereas copies of the documents embodying the condi-
tions of the settlement on which the Parties are agreed—
namely, an agreement concluded on November 12th, 1928,
between the Polish Government of the one part and the
Bayerische Stickstoffwerke A.-G. and the Oberschlesische Stick-
stoffwerke A.-G., represented by Professor Dr. Caro, of the
other part, as also the notes exchanged on November 27th,
1928, between the Polish Minister for Foreign Affairs and the
German Minister to Warsaw—have been communicated to the
Court by the Agent for the German Government ; and whereas
the Agent for the Polish Government has referred to the
documents thus filed, documents copies of which have been
placed at his disposal ;
CHORZOW.—-ORDER OF COURT (DECEMBER 15th, 1928) 15

And whereas in accordance with. the terms of the notes thus
exchanged it has been agreed between the Parties that ‘‘the
Application now pending before the Permanent Court of Inter-
national Justice at The Hague in the Chorzéw case shall be
withdrawn as having no further purpose” ; and whereas, there-
fore, the agreement concluded must be considered as settling
the whole of the dispute submitted to the Court on February 8th,
1927, by the German Government ;

And whereas, since, written notice of the agreement concluded
between the Parties was given to the Court before the close
of the proceedings, it remains for the Court under Article 61
of the Rules merely to record officially the conclusion of the
agreement ;

And whereas, accordingly, the proceedings by the expert
enquiry ordered to be held under the terms of the Judgment
and Order of September 13th, 1928, have likewise ceased to
fulfil any further purpose; and that consequently these pro-
ceedings should be brought to an end;

Decides :

(1) The expert enquiry ordered to be held in the case
concerning the factory at Chorzéw (indemnities), in conformity
with the Judgment and the Order given by the Court on
September 13th, 1928, is terminated.

(2) The Expert Committee set up in the manner defined in
the Orders given by the President of the Court on October 16th
and November r4th, 1928, is dissolved.

(3) Copy of the present Order shall be forwarded to the
Members of the Committee of Experts.

Done in French and English, the French text being author-
itative, at the Peace Palace, The Hague, this fifteenth day of
December, one thousand nine hundred and twenty-eight, in
three copies, one of which is to be placed in the archives of
the Court, and the others to be forwarded to the Agents of
the German and Polish Governments respectively.

(Signed) D. ANZILOTTI,
President.

(Signed) A. HAMMARSKJOLD,
Registrar.
